United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-1970
                                     ___________

United States of America,                 *
                                          *
      Plaintiff - Appellee,               *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Nebraska.
Jerome Lanelle Coleman,                   *
                                          *
      Defendant - Appellant.              *
                                     ___________

                               Submitted: December 13, 2007
                                  Filed: May 15, 2008
                                   ___________

Before LOKEN, Chief Judge, WOLLMAN and SHEPHERD, Circuit Judges.
                             ___________

LOKEN, Chief Judge.

      Jerome Lanelle Coleman appeals his conviction and 292-month prison sentence
for conspiring to distribute crack cocaine in Lincoln, Nebraska, in violation of 21
U.S.C. § 846. Coleman argues that the evidence was insufficient to support the
conviction, the sentence is unreasonable, and the district court1 failed to make specific
perjury findings to support an obstruction-of-justice enhancement. We affirm.




      1
        The HONORABLE RICHARD G. KOPF, United States District Judge for the
District of Nebraska.
       1. The indictment charged that Coleman conspired to distribute fifty grams or
more of crack cocaine in the District of Nebraska between January 1, 1998, and May
19, 2006. At trial, ten cooperating government witnesses testified regarding the
distribution of large quantities of crack cocaine in Lincoln during this period.
Damario Waters testified that Coleman and others provided money that Waters used
to purchase large quantities of powder cocaine in Houston. Waters then cooked the
powder into crack cocaine and divided it into distribution quantities for Coleman and
Waters’s other customers. Waters’s girlfriend, his partner, and one of his customers
corroborated much of his testimony. In some instances, one of them accompanied
Waters on trips to Coleman’s place of business for apparent drug transactions. Three
other witnesses testified they bought crack from Coleman, another witness bought and
sold crack with Coleman’s relatives and employee, and another testified that she
waited in a car while her friend bought crack from Coleman outside his shop.

       Coleman argues that this evidence was insufficient to convict him of conspiracy
because Waters and the other cooperating witnesses lied, as Coleman testified at trial.
We have repeatedly upheld jury verdicts based solely on the testimony of co-
conspirators and cooperating witnesses, noting that it is within the province of the jury
to make credibility assessments and resolve conflicting testimony. United States v.
Velazquez, 410 F.3d 1011, 1015-16 (8th Cir.), cert. denied, 546 U.S. 971 (2005).
Here, numerous cooperating witnesses testified to Coleman’s substantial involvement
in a long-standing conspiracy to distribute crack cocaine. There were no material
conflicts in this evidence, other than Coleman’s blanket denials, and it was
corroborated by the testimony of police officers who discovered suspiciously large
quantities of cash after two unrelated traffic stops. The evidence was clearly sufficient
to convict Coleman of conspiring to distribute fifty grams or more of crack cocaine.
The government proved far more than an isolated buyer-seller transaction that may
fall short of establishing a conspiracy to distribute. See United States v.
Montano-Gudino, 309 F.3d 501, 505-06 (8th Cir. 2002).



                                          -2-
       2. Coleman argues that his 292-month prison sentence is unreasonable. At
sentencing, the district court sustained Coleman’s objection to the calculation of his
criminal history points in the Presentence Investigation Report (PSR). This reduced
the advisory guidelines sentencing range from 324-405 months to 292-365 months.
The government then urged a 324-month sentence; counsel for Coleman urged a
sentence at the bottom of the adjusted range, 292 months. After noting that the
guidelines are now advisory and reviewing the sentencing factors in 18 U.S.C.
§ 3553(a), the court determined that a sentence at the bottom of the advisory range,
292 months, was reasonable. The court committed no procedural sentencing error.
We conclude that the sentence was reasonable applying the deferential abuse-of-
discretion standard mandated by Gall v. United States, 128 S. Ct. 586, 600 (2007).2

       3. In a pro se supplemental brief, Coleman first argues that the district court
erred in accepting the drug quantity recommended in the PSR. Coleman did not
object to this recommendation. Therefore, the issue was not properly preserved, and
the district court committed no plain error. See Fed. R. Crim. P. 32(f)(1), 32(i)(3)(A).

       Second, Coleman argues that the district court clearly erred in imposing a two-
level obstruction of justice enhancement without adequate independent findings that
he committed perjury in testifying at trial. Specifically contradicting the
government’s cooperating witnesses, Coleman testified that he never sold crack
cocaine to anyone and was unaware that his friends and relatives were involved in
drug trafficking. The PSR recommended an obstruction of justice enhancement based
on this untruthful testimony. Coleman objected to the recommendation. At


      2
       At oral argument, counsel for Coleman urged a remand for resentencing under
the recent retroactive amendments to the guidelines that apply to crack cocaine
offenses. As Coleman did not raise this issue in the district court, it is more
appropriately addressed in a motion to that court under 18 U.S.C. § 3582(c)(2). See
United States v. King, 518 F.3d 571, 575-77 (8th Cir. 2008); compare United States
v. Whiting, --- F.3d ---, 2008 WL 961171 (8th Cir. Apr. 10, 2008).

                                          -3-
sentencing, the government submitted excerpts of the trial testimony of Coleman and
two government witnesses, arguing these were specific instances where Coleman’s
categorical denials were “plainly untruthful.” The district court overruled the
objection, finding that Coleman “perjured himself at trial, first of all by denying what
was apparent . . . he’s a drug dealer, and for all the other reasons that [the prosecutor
has] outlined.” As in United States v. Brown, 311 F.3d 886, 890 (8th Cir. 2002),
Coleman “testified on the central issues at trial, and the [prosecutor] identified specific
ways in which that testimony was contrary to the jury’s verdict.” On this record, there
was no clear error in imposing the enhancement.

      The judgment of the district court is affirmed.
                     ______________________________




                                           -4-